FILED
                              NOT FOR PUBLICATION
                                                                             NOV 09 2015
                       UNITED STATES COURT OF APPEALS                   MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                               FOR THE NINTH CIRCUIT


DENA WHITE,                                       No. 14-55958

                 Plaintiff - Appellant,           D.C. No. 2:12-cv-08527-BRO

 v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN,

                 Defendant - Appellee.


                      Appeal from the United States District Court
                          for the Central District of California
                    Beverly Reid O’Connell, District Judge, Presiding

                             Submitted November 4, 2015**

Before:        THOMAS, Chief Judge, D. W. NELSON and LEAVY, Circuit Judges.

      Dena White appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. At the fourth step of the sequential evaluation process, the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
ALJ determined that White had the residual functional capacity to do her past

relevant work. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012), and we affirm.

      White contends that the ALJ erred in finding that White’s testimony

regarding her symptoms was not credible. The ALJ provided specific, clear, and

convincing reasons for the credibility assessment, including inconsistencies

between White’s testimony regarding her limitations and the medical opinions and

record. See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir.

2008) (“Contradiction with the medical record is a sufficient basis for rejecting the

claimant’s subjective testimony.”).

      Accordingly, substantial evidence supports the ALJ’s determination that

White was not disabled within the meaning of the Social Security Act.

      AFFIRMED.




                                          2